PER CURIAM.
Appellant, Daniel Kuljis, appeals his conviction and sentence for second-degree murder. Appellant presents three issues for our review: (1) that the trial court erred in denying appellant’s motion for judgment of acquittal and request for entry of a judgment for manslaughter, (2) that the trial court erred in refusing to give appellant’s special jury instruction on manslaughter, and (3) that the prosecutor’s closing argument was so egregious that appellant was deprived of a fair trial. After careful review of the record, we find all of appellant’s arguments to be without merit. Consequently, we affirm appellant’s second-degree murder conviction.

Affirmed.

POLEN, DAMOORGIAN and LEVINE, JJ., concur.